   18-23391-shl        Doc 93-4       Filed 12/19/20 Entered 12/19/20 04:07:55       Exhibit D:
                                         Cert_M4447 Pg 1 of 2

ADAMS LAW GROUP LLC
Benjamin M. Adams, Esq.
Attorneys for the Debtor
98 Lafayette Avenue, FL2
Suffern, NY 10901
(888) 738-0088


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                      Chapter 13

        Michael J. Kraus,
                                   Debtor.                          Case No. 18-23391-shl

-------------------------------------------------------X


                         CERTIFICATION UNDER GENERAL ORDER M447


TO THE HONORABLE SEAN H. LANE, UNITED STATES BANKRUPTCY JUDGE:

        ADAMS LAW GROUP LLC, by its sole member, Benjamin M. Adams (“Adams”,
“Certifying Professional” or “Applicant”), hereby certifies the following in support of the request
for final compensation and disbursements made to this Court in the Application for
Compensation dated ​December 18, 2020​.
        1. I have read the annexed Application and to the best of my knowledge, information
             and belief, except as noted in the Application, the Application complies with the
             requirements of the General Order M447 dated January 29, 2013 (the “Amended
             Guidelines.”)
        2. To the best of the Certifying Professional’s knowledge, information and belief formed
             after reasonable inquiry, the fees and disbursements sought fall within the Amended
             Guidelines and are billed at rates in accordance customarily employed by your
             Applicant and generally accepted by your Applicant’s clients.        In providing a
             reimbursable services, your Applicant does not make a profit on the services whether
             the service is performed by your Applicant in house or through a third party. Your
  18-23391-shl    Doc 93-4      Filed 12/19/20 Entered 12/19/20 04:07:55            Exhibit D:
                                   Cert_M4447 Pg 2 of 2

         Applicant seeks reimbursement only for the amounts expended or owned by the
         Applicant.
      3. A statement of fees and disbursements which accrued during each month has been
         provided to the Debtor and, if applicable, to the Trustee and the Chair of each
         Committee, if any, each month as required by and in accordance with the Amended
         Guidelines and prior Orders of this Court.
      4. A copy of the Application for compensation and disbursements has been served on
         the Debtor, the Office of the U.S. Trustee, the Trustee assigned to the case, if any, and
         the Chair of each Committee, if any, at least fourteen (14) days before the date set by
         the Court for the hearing on the Application.
      5. A copy of this Certification is on file with the Court and is available for review by all
         parties of interest.


Dated: December 18, 2020
       Suffern, New York

                                            ADAMS LAW GROUP LLC
                                            Attorney for the Debtor

                                    By:      /s/ Benjamin M. Adams
                                            Benjamin M. Adams, Esq.
                                            98 Lafayette Avenue, FL2
                                            Suffern, NY 10901
                                            (888) 738-0088
                                            ben@adamslawgroup.com
